Citation Nr: 1229592	
Decision Date: 08/28/12    Archive Date: 09/05/12	

DOCKET NO.  09-01 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a chronic foot disorder.

3.  Entitlement to service connection for cluster headaches.

4.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine with stenosis and disc protrusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to June 1981, a portion of which (from June 1976 to June 1977) represented service in the Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2008, February 2011, and February 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In correspondence of November 2009, the Veteran indicated that he wished to withdraw from consideration the issues of service connection for a chronic foot disorder and cluster headaches.  Accordingly, those issues will be dismissed.

Finally, for reasons which will become apparent, the appeal as to the issues of service connection for an acquired psychiatric disorder and an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine with stenosis and disc protrusion is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.





FINDING OF FACT

In correspondence of November 2009, the Veteran requested withdrawal of the issues of service connection for a foot disorder and cluster headaches.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of service connection for a foot disorder and cluster headaches have been met.  38 U.S.C.A. §§ 5103, 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011).  

In the case at hand, in correspondence of November 2009, the Veteran indicated that he wished to withdraw from consideration the issues of service connection for a foot disorder and cluster headaches.  As the Veteran has withdrawn his appeal regarding those issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.  



ORDER

The appeal as to the issue of service connection for a chronic foot disorder is dismissed.

The appeal as to the issue of service connection for cluster headaches is dismissed.  


REMAND

In addition to the above, the Veteran in this case seeks service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder), as well as an initial evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbosacral spine with stenosis and disc protrusion.  In pertinent part, it is contended that the Veteran's current posttraumatic stress disorder is the result of an incident in the Republic of Korea, during the course of which two US Army officers were killed.  It is further contended that current manifestations of the Veteran's service-connected low back disorder are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 20 percent schedular evaluation now assigned.  

In that regard, contained in the Veteran's claims folder is an excerpt describing an incident which occurred on August 18, 1976 in the Joint Security Area located in the Korean Demilitarized Zone, during the course of which two US Army officers were killed by North Korean soldiers utilizing an axe or axes (hereinafter referred to as the "Axe Murder Incident").  Reportedly, as a result of that incident, all American forces in Korea were placed on the highest level of alert in preparation for further conflict with North Korean forces.  According to the Veteran, it was the placing of his unit on this "full battle alert" which precipitated the development of his posttraumatic stress disorder.  Significantly, a review of service personnel records discloses that, during the period from June 1976 to June 1977, the Veteran served as a field artillery crewman with Battery A, 1st Battalion, 15th Field Artillery in the Republic of Korea.  

The Board observes that, in a private treatment record of July 2008, an examiner whose exact credentials are unknown noted a history of posttraumatic stress disorder, and recommended that the Veteran undergo a psychiatric evaluation.  Moreover, during the course of VA outpatient treatment in December 2009, the Veteran received diagnoses of an anxiety disorder not otherwise specified, and "rule out" posttraumatic stress disorder.  Significantly, to date, the Veteran has yet to undergo a VA compensation and pension examination for the purpose of determining the exact nature and etiology of his claimed psychiatric disorder.  Nor have he or his accredited representative been furnished the "amended" regulations governing awards of service connection for posttraumatic stress disorder which became effective July 13, 2010.  Under the circumstances, the Board is of the opinion that further development of the evidence would be appropriate prior to a final adjudication of the Veteran's claim for service connection.  

Turning to the issue of an increased rating for service-connected degenerative disc disease of the lumbosacral spine with stenosis and disc protrusion, the Board notes that the Veteran last underwent a VA examination for the purpose of determining the severity of that disability in August 2011, approximately one year ago.  Moreover, during the course of a hearing before the undersigned Acting Veterans Law Judge in April 2012, the Veteran indicated that, since the time of the August 2011 examination, his low back disability, and, specifically, the range of motion associated with that disability, had become progressively worse.  See Transcipt, p.3.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination is necessary prior to a final adjudication of the Veteran's claim for an increased evaluation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2011, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded additional VA psychiatric and orthopedic examinations in order to more accurately determine the exact nature and etiology of his claimed psychiatric disorder, and the current severity of his service-connected low back disability.  The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination or examinations without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the psychiatric examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically identifiable psychiatric disorder, to include a posttraumatic stress disorder, and, if so, whether that disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service, including the aforementioned incident in August 1976 involving the murder of two U.S. Army officers.  

Following completion of the orthopedic examination, and in accordance with the latest AMIE worksheets for rating service-connected back disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected low back disability.  More specifically, the examiner should specifically comment regarding any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected low back disability.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to the completions of the examinations.

3.  The RO/AMC should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all pertinent evidence of record.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder), as well as his claim for an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine with stenosis and disc protrusion.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), to include the recently-amended regulations governing service connection for posttraumatic stress disorder which became effective July 13, 2010.  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in March 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                     ______________________________________________
	JOHN JONES
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


